KRUEGER, Judge.
The conviction is for the theft of property over the value of $50. The penalty-assessed is confinement in the state penitentiary for a term of two years.
No statement of facts or bills of exception appear in the record, in the absence of which no question has been presented for review. The indictment and all matters of procedure appear regular.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.